Citation Nr: 1042262	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  04-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
limitation of flexion of the right knee due to degenerative 
arthritis, since June 1, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for 
limitation of extension of the right knee due to degenerative 
arthritis, since June 1, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella/patellofemoral stress syndrome of the 
right knee, since June 1, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1966 to January 1969, January 1971 to December 
1980, and September 1990 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the Albuquerque, 
New Mexico, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which granted service connection for 
right knee degenerative joint disease, rated 10 percent disabling 
on the basis of limitation of flexion effective October 25, 2002, 
and denied entitlement to an evaluation in excess of 10 percent 
for right knee chondromalacia patella/patellofemoral stress 
syndrome.

In an April 2007 decision, the Board remanded the matters for 
additional development, including obtaining of private medical 
records and provision of a VA examination.

The case was returned to the Board in June 2009.  At that time, 
the Board recharacterized the issues to better reflect all 
current manifestations of the right knee disability, including 
limitation of extension, limitation of flexion, impairment due to 
meniscal damage, and chondromalacia; staged ratings were also 
assigned.  The Board resolved the issues on appeal for the period 
prior to February 11, 2008, the date of the Veteran's partial 
right knee replacement, to include a grant of a separate 20 
percent evaluation for a symptomatic right knee meniscal 
disability.  Issues regarding the evaluation of the right knee 
since June 1, 2008, were remanded for further development.  The 
Remand noted that the Veteran had undergone surgery, and directed 
consideration of the assigned evaluations in light of such.

In April 2010, the Board again remanded the issues for additional 
development and to ensure that the Master Record, as reflected on 
the Code Sheet, was corrected to reflect the actual 
characterization of the Veteran's disabilities.  The case has now 
been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, further remand 
is required to correct a clear and unmistakable error (CUE) in 
the a June 6, 2008 rating decision by the Huntington, West 
Virginia, RO.  Changes to the assigned evaluations and 
characterization of the service connected disabilities resulting 
from correction of the CUE are inextricably intertwined with the 
issues currently certified to the Board.

CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, CUE exists when either 
the correct facts, as they were known at the time, were not 
before the decision makers, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 38 
C.F.R. § 20.1403(a) (2009); Sorakubo v. Principi, 16 Vet. 
App. 120 (2002).  A simple disagreement with how the RO evaluated 
the facts is not sufficient to raise a valid claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

The Veteran underwent a partial right knee replacement on 
February 11, 2008.  The Rating Schedule provides that such 
surgery and residuals are to be evaluated under Code 5055, which 
provides a one year period of total evaluation prior to rating 
based on the severity of residuals such as pain, weakness, and 
limitation of motion.  In June 2008, the Huntington RO instead 
assigned a three month period of temporary total evaluation under 
38 C.F.R. § 4.30 for that portion of the right knee disability 
evaluated under Code 5257.  This is CUE; the RO did not merely 
select an alternative Code, it mischaracterized the nature of the 
current disability.

This CUE has caused a number of complications.  First and 
foremost, the Veteran should have received a total schedular 
evaluation under Code 5055 from February 11, 2008, to April 1, 
2009.  The start date represents the date of surgery.  The end 
date represents a one year period beginning the first month after 
an automatic one month period of convalescence.  VA Adjudication 
Policies and Procedures Manual M21-1MR, IV.ii.2.J.64.b.  The 
currently assigned temporary total benefits fall 10 months short.

Second, a rating under Code 5055 encompasses a wide variety of 
manifestations currently evaluated as separate compensable 
disabilities.  Application of 38 C.F.R. § 4.30 allowed the 
continued evaluation under Codes 5260 (limitation of flexion), 
Code 5261 (limitation of extension), and Code 5258 (damaged 
meniscus with pain, locking, and effusion).  Were Code 5055 
properly applied, these evaluations would have been subsumed as 
assigned, and the issues on appeal would potentially have been 
rendered moot.  Code 5055 would also permit rating under the 
component Codes should an evaluation above the minimum 30 percent 
evaluation be warranted, but as the record does not show what the 
current evaluation under Code 5055 would be, the propriety of 
separate evaluations cannot be determined.

Third and finally, the manner in which the RO has assigned the 
38 C.F.R. § 4.30 benefits, as surgery for the right knee 
instability rated under Code 5257, would require pyramiding 
should the Board merely act to evaluate the right knee under Code 
5055 and replace the evaluations under Codes 5258, 5260, and 
5261.  Two total evaluations would be assigned for duplicate 
symptoms under two different Codes.

In sum, on remand, VA must change the grant of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 under Code 5257 to a 
grant of a schedular total disability under Code 5055 for the 
period of February 11, 2008, to April 1, 2009; separate schedular 
evaluation under Code 5257 and Code 5055 are permissible.  This 
corrects the CUE in the June 2008 decision.  VA must then 
appropriately evaluate all manifestations of the right knee 
disability since April 1, 2009.

Until these actions are taken, the Board cannot properly identify 
and characterize the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision finding CUE in 
the June 6, 2008, assignment of a temporary 
total evaluation under 38 C.F.R. § 4.30.  In 
its place, grant a schedular 100 percent 
evaluation for residuals of a right knee 
partial replacement from February 11, 2008, 
to April 1, 2009, and assign an appropriate 
evaluation under Code 5055 for the period 
after April 1, 2009.  This action replaces 
the evaluations under Codes 5010-5260, 5261, 
and 5258 as of February 11, 2008.  A separate 
evaluation under Code 5257 should be assigned 
as appropriate.

2.  Consider entitlement to any and all 
ancillary benefits triggered by the revised 
evaluations, to include special monthly 
compensation based on statutory housebound 
status.

3.  In contacting the Veteran to inform him 
of the promulgation of the corrective rating 
decision, VA should specifically request the 
Veteran and/or his representative to state 
whether there continues to be disagreement 
with the evaluations assigned under Code 5055 
(formerly under appeal with regard to Codes 
5260 and 5261) or 5257.  If there is 
continued disagreement, the RO should issue 
an appropriate supplemental statement of the 
case (SSOC) and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


